Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 13, 2022

The Court of Appeals hereby passes the following order:

A22A1427. JOSE VALDEZ-RODRIGUEZ v. THE STATE.

      In    2017,    Jose   Valdez-Rodriguez       was    convicted     of   trafficking
methamphetamine and other crimes. Valdez-Rodriguez did not file a timely appeal.
In January 2019, Valdez-Rodriguez filed a motion for out-of-time appeal, which the
trial court granted. Valdez-Rodriguez then filed a motion for new trial. In March
2022, the trial court entered an order dismissing the entire matter for lack of
jurisdiction, effectively dismissing the motion for out-of-time appeal and motion for
new trial, and Valdez-Rodriguez filed this appeal.
      In Cook v. State, the Supreme Court determined that a trial court lacks authority
to grant an out-of-time appeal. Cook v. State, 313 Ga. 471, 506 (5) (870 SE2d 758)
(2022). Valdez-Rodriguez, therefore, “had no right to file a motion for an out-of-time
appeal in the trial court; his remedy, if any, lies in habeas corpus.” Rutledge v. State,
313 Ga. 460, 461 (870 SE2d 720) (2022). Thus, the trial court correctly determined
that it did not have jurisdiction to consider Valdez-Rodriguez’s motion for new trial,
and the court’s order dismissing the motions does not present a cognizable basis for
an appeal. See Henderson v. State, 303 Ga. 241, 244 (2) (811 SE2d 388) (2018).
      Accordingly, this appeal is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      06/13/2022
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                    , Clerk.